DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
Regarding claims 1, 7, 13 and 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “comparing the estimated current degree of abnormality with one of the estimated upper-threshold and lower-threshold historical degrees of abnormality to determine whether one of the current behavior, performance, and usage of the virtual machine is abnormal; and displaying an alert on a visual display screen in response to the virtual machine experiencing the abnormal behavior, performance. or usage, the alert indicating an out-of- control process of the virtual machine”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU-HSI D SUN/
Primary Examiner, Art Unit 2895